DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maahs [20110061469], further in view of Brown [20140338771].
With respect to claim 1, Maahs, with exception to the bold text, discloses: A burner gas supply apparatus for increasing flame turbulence, the apparatus comprising: a conduit (720) having a characteristic width, W, defined by an inner surface having a circumferential direction and an axial direction, the axial direction terminating in a nozzle (725) defining a nozzle exit plane and having a characteristic dimension, d, where d <= W; and a first bluff body (730(1)) having characteristic dimension, Dbb-1, projecting a length, L1, into the conduit from the inner surface, wherein 0.5 <= L1/W <= 1, the first bluff body being spaced apart from the nozzle exit plane by an axial distance of X1, wherein X1/Dbb-1 <= 30; and a second bluff body (730(2)) having a characteristic dimension, Dbb-2, projecting a length, L2, into the conduit from the inner surface, wherein 0.5 <= L2/W <= 1, the second bluff body being further in the axial direction from the nozzle exit plane than the first bluff body and spaced apart from the first bluff body by an axial distance of X2, wherein X2/Dbb-2 <= 30; a third bluff body (730(3)) having a characteristic dimension, Dbb-3, projecting a length, L3, into the conduit from the inner surface, wherein 0.5 <= L3/W <= 1, the third bluff body being further in the axial direction from the nozzle exit plane than the second bluff body and spaced apart from the second bluff body by an axial distance of X3, wherein X3/Dbb-3 <= 30; wherein the first bluff body and the second bluff body are separated in the circumferential direction by a first spacing angle; and wherein the second bluff body and the third bluff are separated in the circumferential direction by a second spacing angle [see FIG 7, paragraph 0035-0036].
Regarding the bold text, it is not explicit that Maahs discloses these features, however it is understood that to create the turbulent flow as desired by the claimed invention, the bluff body should have length to conduit width ration that is less than 1 but greater than 0.5. 
Although Brown is also not explicit in making up for the deficiencies, it is believed that Brown would be aware of the limitations, e.g. wherein 0.5 <= L1/W <= 1, the first bluff body being spaced apart from the nozzle exit plane by an axial distance of X1, wherein X1/Dbb-1 <= 30; wherein 0.5 <= L2/W <= 1, the second bluff body being further in the axial direction from the nozzle exit plane than the first bluff body and spaced apart from the first bluff body by an axial distance of X2, wherein X2/Dbb-2 <= 30; wherein 0.5 <= L3/W <= 1, the third bluff body being further in the axial direction from the nozzle exit plane than the second bluff body and spaced apart from the second bluff body by an axial distance of X3, wherein X3/Dbb-3 <= 30 [paragraph 0051-0053]. Brown provides an understanding that a certain L/W ratio is required to have a flow that allows for a certain turbulence (in the case of Brown, a certain amount of swirling is desired). The instant application requires a turbulent flow and provides a length and spacing of the bluff bodies to accomplish this requirement. Therefore, it would have been obvious at the time of filing the invention to a person of ordinary skill in the art to have the bluff bodies fulfill the claimed ratio because Brown provides through experimentation the necessary dimensions to create a certain type of flow.
Maahs further shows: 
{cl. 7} The burner gas supply apparatus of claim 1, wherein the first bluff body has a circular cross-section [see FIG 1, paragraph 0020].
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maahs [20110061469], in view of Brown [20140338771], further in view of Gutmark et al [8881500].
Regarding claims 8-12, Maahs discloses the invention as substantially claimed, however does not disclose the axial spacing of the multiple bluff bodies.
Gutmark teaches a similar flow device (40) for use in combustion having bluff bodies (46, tab obstacles), showing:
{cl. 8} The burner gas supply apparatus of claim 1, wherein the first spacing angle and the second spacing angle are each greater than 60 degrees and less than 180 degrees [see FIG 6a].
{cl. 9} The burner gas supply apparatus of claim 1, wherein the first spacing angle and the second spacing angle are each from 110 degrees to 130 degrees [see FIG 6b].
{cl. 10} The burner gas supply apparatus of claim 1, wherein the first spacing angle and the second spacing angle are each from 80 degrees to 100 degrees [see FIG 6b].
{cl. 11} The burner gas supply apparatus of claim 1, further comprising: a fourth bluff body (46) having a characteristic dimension, Dbb-4, projecting a length, L4, into the conduit from the inner surface, wherein 0.5 <= L4/W <= 1, the fourth bluff body being further in the axial direction from the nozzle exit plane than the third bluff body and spaced apart from the third bluff body by an axial distance of X4, wherein X4/Dbb4 <= 30; wherein the third bluff body and the fourth bluff body are separated in the circumferential direction by a third spacing angle [see FIG 3, col 4, line 62-col 5, line 20].
{cl. 12} The burner gas supply apparatus of claim 11, wherein the first spacing angle, the second spacing angle, and the third spacing angle are each from 80 degrees to 100 degrees [see FIG 6b].
It would have been obvious at the time of filing the invention to modify the invention of Maahs with the teachings of Gutmark because Gutmark provides bluff bodies axially spaced with a specific separation angle that creates a desired flow to establish ideal combustion conditions.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maahs [20110061469], in view of Brown [20140338771], further in view of Baker et al [20160107914].
Regarding claim 13, Maahs discloses the invention as substantially claimed, however does not disclose the structure of the burner.
Baker makes up for these deficiencies by teaching: 
{cl. 13} A burner comprising: a burner gas supply apparatus as in claim 1; and a reactant conduit (46) surrounding the burner gas supply apparatus; wherein the burner gas supply apparatus is configured and arranged to supply one of a fuel and an oxidant; and wherein the reactant conduit is configured and arranged to supply the other of a fuel and an oxidant [see FIG 2, paragraph 0058].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Maahs with the teachings of Baker because Baker provides a flow-controlled combustor that are known to be used in situations of glass melting.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art of record does not show the specifics of the equations claimed. Although Brown shows an understanding of how flows are affected based on manipulation of the length and diameter of the flow body, it is non-obvious because there are multiple bluff bodies and to assume that Brown’s theories apply to multiple bluff bodies would be in error. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whitehouse [3633125] is considered relevant art because of the teaching of spaced bluff bodies (36) to affect the flow through a conduit [see FIG 1, col 4, line 21-49].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
7/12/2022